Citation Nr: 0122631	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the cervical and lumbar spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This appeal was remanded in February 2001 in order to conduct 
a videoconference hearing.  The hearing was conducted in 
April 2001.  Unfortunately, at the beginning of the 
transcript, the transcriber indicated that portions of the 
testimony were missing.  The appellant and his representative 
were so informed in June 2001 and the appellant was afforded 
the opportunity to elect another hearing.  The Board's 
notification stated, "If you do not respond within 30 days 
from the date of this letter, we will assume that you still 
want a hearing before a member of the Board at the regional 
office and we will make arrangements to have your case 
remanded for such a hearing.  This action may significantly 
delay a decision in your appeal."  No response was 
forthcoming from the appellant or his representative.  
Therefore, this appeal must be remanded in order to afford 
the appellant another hearing before the Board.

The Board remanded both issues on appeal in March 2000 for 
the purpose of obtaining additional records from the VA 
Medical Centers in Biloxi, Gulfport, Tuskeegee and Houston.  
The requests for these records are contained in the claims 
folder.  However, only the response from the VA Medical 
Center in Houston is of record.  A Remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the Remand orders.  Where, as 
here, the Remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The RO should 
ensure compliance with the Board's March 2000 Remand to 
include documenting in the file the existence of any 
additional evidence at the remaining VA Medical Centers.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should determine the 
appellant's preference for a Travel Board 
or videoconference hearing and schedule 
the appellant accordingly.

2.  The RO should ensure compliance with 
the Board's March 2000 Remand 
instructions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




